                Case 3:19-cv-02352-JD Document 70 Filed 11/21/19 Page 1 of 2




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
     Facsimile: 650-648-0705
 4   mark@javitchlawoffice.com
     Attorney for Plaintiff
 5
 6
 7
                                         UNITED STATES DISTRICT COURT
 8
                                        NORTHERN DISTRICT OF CALIFORNIA
 9
                                            SAN FRANCISCO DIVISION
10
11   JOANNA CHENG, an individual                                Case No. 3:19-cv-02352-JD
12                         Plaintiff,                           NOTICE OF SETTLEMENT
13   v.
14   ALL STAR GENERAL INSURANCE
     AGENCY, INC., a California corporation,
15   FREEWAY INSURANCE SERVICES, INC., a
     California corporation, SACRAMENTO AUTO
16   INSURANCE CENTER, INC., a California
     corporation, MANAGED CARE, INC. d/b/a
17   GALAXY HEALTH NETWORK, an unknown
     business entity, AMERICAN WORKERS
18   INSURANCE SERVICES, INC., a Texas
     corporation, JOHN DOE 1, an unknown business
19   entity, et. al.

20                       Defendants.

21
22           NOW COMES THE PLAINTIFF, by and through her attorney, to respectfully notify this

23   Honorable Court that this case has settled on an individual basis, and without prejudice to the putative
24   class. Plaintiff requests that this Honorable Court vacate all pending dates and deadlines. Plaintiff
25
     requests the Court allow forty-five (45) days for the Parties to file a stipulation of dismissal. This Court
26
     shall retain jurisdiction over this matter until fully resolved.
27
                                                            1
28                                                                                                3:19-cv-02352-JD
              Case 3:19-cv-02352-JD Document 70 Filed 11/21/19 Page 2 of 2




 1   Dated: November 21, 2019            Respectfully submitted,

 2                                       By: /s/ Mark L. Javitch             .

 3                                       Mark L. Javitch (SBN 323729)
                                         Javitch Law Office
 4                                       480 S. Ellsworth Ave
                                         San Mateo, CA 94401
 5                                       Telephone: 650-781-8000
                                         Facsimile: 650-648-0705
 6                                       mark@javitchlawoffice.com
                                         Attorney for Plaintiff
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               2
28                                                                               3:19-cv-02352-JD
